       Case 9:19-cv-00777-GTS Document 29 Filed 07/20/20 Page 1 of 7




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


HERMAN ROBINSON,

                            Petitioner,
       v.                                                      9:19-CV-0777
                                                               (GTS)

EARL BELL, Superintendent,

                            Respondent.


APPEARANCES:                                                   OF COUNSEL:

HERMAN ROBINSON
Petitioner pro se
15-A-2163
Clinton Correctional Facility
P.O. Box 2000
Dannemora, New York 12929

HON. LETITIA JAMES                                             DENNIS A. RAMBAUD
Attorney for Respondent                                        Assistant Attorney General
Office of the Attorney General
28 Liberty Street
New York, New York 10005

GLENN T. SUDDABY
Chief United States District Judge

                                     DECISION and ORDER

I.     BACKGROUND

       Petitioner Herman Robinson sought federal habeas relief pursuant to 28 U.S.C. §

2254. Dkt. No. 1, Petition ("Pet."); Dkt. No. 4, IFP Application. Respondent filed an

opposition to the petition. Dkt. No. 18, Response; Dkt. No. 19, Mem orandum of Law in

Opposition; Dkt. No. 20, State Court Records; Dkt. No. 21, State Court T ranscripts.

Petitioner was then provided with the opportunity to file a reply to respondent's opposition to
       Case 9:19-cv-00777-GTS Document 29 Filed 07/20/20 Page 2 of 7




his petition. Dkt. No. 22, Text Order dated 02/19/20.

       Instead, petitioner filed a letter motion with the Court requesting "some time to

properly file a motion to stay [his] petition so that [he] may exhaust the claims the respondent

deemed unexhausted." Dkt. No. 23. The Court provided petitioner with an additional thirty

(30) days to either file a proper motion to stay or file a reply to respondent's answer in

opposition to the pending petition. Dkt. No. 24, Decision and Order dated 03/24/30 (" March

Order").

II.    DISCUSSION

       Petitioner filed the presently pending motion to stay. Dkt. No. 27. Petitioner seeks the

opportunity to stay this action and exhaust his Fourth Amendment and prosecutorial

misconduct claims arguing that evidence was improperly seized and false testimony was

given by a state witness. Id. at 1. Petitioner contends that good cause supports his pending

motion because he "was unaware that [filing a coram nobis petition] . . . did not satisfy the

exhaustion requirement." Id. at 3. Further, petitioner states that he has proven his claims

are meritorious. Id. at 3-4.

       Respondent opposes petitioner's motion to stay. Dkt. No. 28. Respondent first states

that granting the motion would be futile because petitioner's Fourth Amendment claims were

already exhausted and his prosecutorial misconduct claims are procedurally defaulted. Id. at

1-2. Further, petitioner's motion should be denied because his claims of legal ignorance are

insufficient to establish good cause. Id. at 2.

       When a district court is presented with a "mixed petition" containing both exhausted

and unexhausted claims, it may dismiss the petition without prejudice or retain jurisdiction



                                                  2
         Case 9:19-cv-00777-GTS Document 29 Filed 07/20/20 Page 3 of 7




over the petition and stay further proceedings pending exhaustion of state remedies. Rhines

v. Weber, 544 U.S. 269, 275-76 (2005). This "stay and abeyance" procedure should be

"available only in limited circumstances" where the petitioner can show both (1) "good cause"

for failing to "exhaust his claims first in state court" and (2) that his unexhausted claims are

not "plainly meritless." Id. at 277. While there is no exact definition of what constitutes good

cause,

              [d]istrict courts in this Circuit have primarily followed two different
              approaches. . . . Some courts find "that a petitioner's showing of
              <reasonable confusion' constitute[s] good cause for failure to
              exhaust his claims before filing in federal court." . . . Other courts
              require a more demanding showing – that some external factor give
              rise to the petitioner's failure to exhaust the claims.

Knight v. Colvin, No. 1:17-CV-2278, 2019 W L 569032, at *4 (E.D.N.Y. Feb. 11, 2019)

(internal citations omitted).

         A.     Futility

         Petitioner's motion to stay the present proceedings to return to state court and exhaust

his Fourth Amendment claim is denied because the claim was already exhausted.

         To satisfy the exhaustion requirement, a petitioner must do so both procedurally and

substantively. O'Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). In other words, petitioner

"must give the state courts one full opportunity to resolve any constitutional issues by

invoking one complete round of the State's established appellate review process." Id.

         Here, petitioner seeks federal habeas relief claiming that the police violated his Fourth

Amendment rights by improperly searching a notebook when they arrived at his residence for

a wellness check for a suspected suicide attempt. Dkt. No. 10 at 14-22; see also People v.

Robinson, 156 A.D.3d 1123, 1123 (3rd Dep't 2017) (explaining that while responding to a call


                                                 3
        Case 9:19-cv-00777-GTS Document 29 Filed 07/20/20 Page 4 of 7



for a possible suicide attempt "police discovered a notebook with an apparent handwritten

suicide note . . . wherein [petitioner] indicating that he had been raping and sexually abusing

the victim for six years, that he had impregnated her and subsequently killed the baby," prior

to finding petitioner unresponsive in his car). The New York State Appellate Division, Third

Department specifically addressed petitioner's arguments "that [the trial court] erred in not

suppressing his suicide note inasmuch as it was obtained in violation of his constitutional

right against unlawful searches and seizures." Robinson, 156 A.D.3d at 1128. The Third

Department held that petitioner's claims were meritless because petitioner's girlfriend initially

consented to the police's entry into, and search of, their residence. Id. at 1128-30. Petitioner

then presented the issue to the New York State Court of Appeals during his direct appeal.

Dkt. No. 20-4 at 100-101 (citing to excerpt from counseled application for leave to appeal

dealing with Fourth Amendment issue). The Court of Appeals denied leave to appeal.

People v. Robinson, 30 N.Y.3d 1119 (2018).

       Accordingly, because this claim was already presented to the state courts and they

were given one full opportunity to resolve the claim, it has successfully been exhausted.

O'Sullivan, 526 U.S. at 845. Therefore, petitioner need not return to state court with respect

to this claim.

       B.        Good Cause

       Assuming petitioner has presented a "mixed" petition to the Court, petitioner's motion

still fails. Regardless of the approach this Court adopts, petitioner has not alleged any facts

that would support a finding of good cause for failing to present all of his claims to the

appropriate state courts prior to filing this petition. Rhines, 544 U.S. at 277.

       First, petitioner was well aware of the factual basis underlying his present claims. By

                                                4
        Case 9:19-cv-00777-GTS Document 29 Filed 07/20/20 Page 5 of 7



his own admission, petitioner already advanced these same claims, in sum or substance, in

correspondence with his appellate attorney in the spring of 2016 (Dkt. No. 27 at 8-9) and in

his writ for error coram nobis (Dkt. No. 20-4 at 129-36; Dkt. No. 27 at 3). Petitioner has not,

and cannot, show why the factual bases underlying all of these claims were not known to

petitioner at the conclusion of his trial and direct appeal; therefore, they are insufficient to

support petitioner's present motion. See Holguin v. Lee, No. 1:13-CV-1492, 2013 W L

3344070, at *2 (S.D.N.Y. July 3, 2013) (denying stay where petitioner was aware of the

underlying facts at the trial's conclusion).

       Second, petitioner's contentions that he was ignorant about the state court legal

system are insufficient to support a stay. Petitioner contends that he "was unaware that

[filing a writ of error coram nobis] . . . did not satisfy the exhaustion requirement." Dkt. No. 27

at 3. However, a petitioner’s pro se status and inexperience with the law have consistently

been deemed insufficient factors to establish good cause. Craft v. Kirkpatrick, No. 6:10-CV-

6049, 2011 WL 2622402 at *10 (W.D.N.Y. Jul. 5, 2011) (“The Court has found no cases

supporting the proposition that a petitioner’s ignorance of the law constitutes ‘good cause’ for

the failure to exhaust.”); Fink v. Bennett, 514 F. Supp. 2d 383, 389 (N.D.N.Y. 2007) (denying

motion to stay where inmate "did not know he could appeal [an] order" because “the mere

failure of a petitioner to be aware of a particular area of the law,” is insufficient to satisfy the

good cause standard); Stephanski v. Superintendent, Upstate Corr. Fac., 433 F. Supp. 2d

273, 279 (W.D.N.Y. 2006) (“[A] petitioner’s allegation that he is pro se and inexpert in the law

does not provide sufficient ‘cause’ to excuse the failure to [properly exhaust .]”).

       Third, petitioner has not shown any objective factor that was responsible for his failure

to previously exhaust. "District courts cannot grant petitioner a stay of his habeas petition for

                                                  5
          Case 9:19-cv-00777-GTS Document 29 Filed 07/20/20 Page 6 of 7



the sole reason that petitioner failed to bring his claim earlier." Knight, 2019 WL 569032, at

*5 (internal quotation marks and citations omitted).

          Finally, federal courts should not "be turned into a jurisdictional parking lot for

unexhausted claims." Hust v. Costello, 329 F. Supp. 2d 377, 380 (E.D.N.Y. 2004) (internal

quotation marks omitted); see also Rodriguez v. Griffin, No. 9:16-CV-1037 (DNH), 2017 WL

1283766, at *2 (N.D.N.Y. Apr. 5, 2017).

          Because petitioner failed to demonstrate good cause, the Court need not consider

whether petitioner's claims are plainly meritless. Accordingly, based on the foregoing,

petitioner's motion to stay is denied.

III.      CONCLUSION

          WHEREFORE, it is

          ORDERED that petitioner's motion to stay this action, Dkt. No. 27, is DENIED; and it is

further

          ORDERED that petitioner may, but is not required to, file a reply within thirty (30) days

of the filing date of respondent's answer. If petitioner chooses to file a reply, it must not

exceed fifteen (15) pages in length, excluding exhibits, and the arguments contained in the

reply shall be limited to addressing the arguments raised by respondent in his answer and

memorandum of law in opposition to the petition. The Court will not consider any new

grounds for relief or other legal theories asserted by petitioner in his reply that were not

previously asserted by him in his petition. If petitioner fails to file a reply or a request for

extension of time within thirty (30) days of the filing date of respondent's papers, he may

forfeit his opportunity to file a reply; and it is further

          ORDERED that upon the filing of the reply, if any, or after the deadline to file a reply

                                                    6
        Case 9:19-cv-00777-GTS Document 29 Filed 07/20/20 Page 7 of 7



expires, the Clerk shall forward the file to the Court for further review; and it is further

       ORDERED that the Clerk also serve a copy of this Decision and Order upon the

petitioner in accordance with the Local Rules.

Dated: July 20, 2020




                                                  7
